Citation Nr: 1626288	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine/neck disorder.

2.  Service connection for a right ear disorder, to include ruptured eardrum.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973; including service in the Republic of Vietnam from January 1971 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part denied service connection for a neck disorder and a right ear disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2014 substantive appeal the Veteran requested a videoconference Board hearing.  He has not withdrawn that request.  

In a letter dated February10, 2015, the RO informed the Veteran that he had been scheduled for a videoconference Board hearing to be held on March 10, 2015.  This was the first scheduled Board hearing.  

VA regulations provide that the AOJ will notify the appellant and his or her representative of the place and time of a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility not less than 30 days prior to the hearing date.  38 C.F.R. § 19.76.  

In this case the Veteran was not accorded the mandatory 30 days or more notice    of the scheduled Board hearing date.  The case must therefore be remanded for compliance with 38 C.F.R. § 19.76.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board  hearing and notify him and his representative of said in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

